UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-7626


MICHAEL MCNEILL,

                  Petitioner - Appellant,

             v.

THEODIS BECK,      Secretary,    North   Carolina    Department    of
Correction,

                  Respondent – Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:08-cv-00209-JAB-PTS)


Submitted:    October 14, 2008                Decided:   October 20, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael McNeill, Appellant Pro Se. Clarence Joe DelForge, III,
Assistant   Attorney  General,  Mary  Carla   Hollis,  Assistant
Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael McNeill seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2254 (2000) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                    28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)        (2000).        A    prisoner     satisfies      this

standard   by    demonstrating           that   reasonable      jurists    would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                           Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We    have    independently        reviewed     the   record   and

conclude      that    McNeill      has    not    made    the    requisite    showing.

Accordingly,     we       deny    McNeill’s     motion    for    a   certificate      of

appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            DISMISSED



                                            2